DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined in this application.  This communication is the first action on the merits.

Claim Objections
Claims 13 and 14 are objected to because they are duplicate claims.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:

Claim 1 recites the limitations of:
a memory storing at least one program; at least one communication unit transmitting/receiving data to/from a shop terminal, a payment server, and a second mobile device; and a processor executing the at least one program to provide data for product payment, wherein the at least one program comprises instructions for performing:
receiving an identifier of the second mobile device from the second mobile device through short-range communication, 
adding the second mobile device to a payment group including the first mobile device, based on the received identifier of the second mobile device, 
transmitting group information of the payment group to the payment server, transmitting identification information of the payment group to the shop terminal for payment for a product, and 
receiving, from the payment server, a payment authentication request for a payment amount of the first mobile device allocated to the first mobile device from among a total payment amount of the product, wherein the group information comprises information about a payment amount of the first mobile device and information about a payment amount of the second mobile device.  
THE LIMITATIONS OF 
receiving an identifier of the second user from the second user, 

transmitting group information of the payment group, transmitting identification information of the payment group to the shop for payment for a product, and 
receiving a payment authentication request for a payment amount of the first user allocated to the first user from among a total payment amount of the product, wherein the group information comprises information about a payment amount of the first user and information about a payment amount of the second user; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “mobile device”, “memory”, and “processor”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “mobile device”, “memory”, and “processor” language; the steps of “receiving”, “adding”, and “transmitting” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to authentication for the completion of a financial transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “adding”, and “transmitting” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Claim 11 is substantially similar to claim 1, thus, it is rejected on similar grounds.
Dependent claims 2-10 and 12-20 further define the abstract idea that is present in their respective independent claims 1 and 11, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons 

Therefore, claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Chougule, U.S. Patent Application Publication Number 2017/0193468.
As per claim 1, Chougule explicitly teaches:

receiving an identifier of the second mobile device from the second mobile device through short-range communication, (Chougule 20170193468 at paras. 35-37) ("At step 204, the user device 110 may detect nearby wireless devices via short-range wireless communication. In particular, the user device 110 may generate and broadcast a short-range wireless signal to invite nearby mobile devices to connect to the user device 110 and/or to join the payment group. The short-range wireless signal may carry a data packet including the name of the payment group, or the name of the user 105 or user device 110, as defined by the peer-to-peer mobile payment short-range wireless profile. 
adding the second mobile device to a payment group including the first mobile device, based on the received identifier of the second mobile device, (Chougule at paras. 32-36) (" In an embodiment, the user 105 may initiate a payment group and may invite nearby users to join the payment group using their mobile devices. The user 105 may input a name for the payment group, such as based on the purpose, location, or group of the users. For example, the user 105 may create a payment group for splitting a lunch bill at a restaurant and may name the payment group: “XXX lunch bill split” with “XXX” as the name of the restaurant or the name of the group.")
transmitting group information of the payment group to the payment server, transmitting identification information of the payment group to the shop terminal for payment for a product, and (Chougule at paras. 58-61) ("FIG. 4 is a block diagram of a computer system 400 suitable for implementing one or more embodiments of the present disclosure. In various implementations, the user device may comprise a personal computing device (e.g., smart phone, a computing tablet, a personal computer, laptop, PDA, Bluetooth device, key FOB, badge, etc.) capable of communicating with other communication devices and the network 160. The merchant and/or payment provider may utilize a network computing device (e.g., a network server) capable of communicating with other communication devices and the network 160. It should be appreciated that each of the devices utilized by users, merchants, and payment providers may be implemented as computer system 400 in a manner as follows.")

As per claim 2, Chougule explicitly teaches:  wherein the group information comprises an identifier of the first mobile device, an identifier of the second mobile device, a payment amount of the first mobile device, and a payment amount of the second mobile device.  (Chougule at paras. 48-50) 
As per claim 4, Chougule explicitly teaches:  wherein the adding of the second mobile device to the payment group comprises adding the second mobile device to the payment group as a contact with the second mobile device is detected.  (Chougule at paras. 33-40) ("At step 202, the user device 110 may receive a request from the user 105 for peer-to-peer payment. For example, the user 105 may operate the user device 110, via a touch screen of the user device 110, input buttons, voice command, or the like, to activate a peer-to-peer payment function, such as by activating or starting the peer-to-peer payment. The peer-to-peer payment app may request that the user 105 enter various information, such as type of payment, payee information, type of payment arrangement, payment amount, payment account information, account ID, and the like. For example, the user 105 may input that the peer-to-peer payment is a one to one mobile payment to a nearby payee with the payee's email or mobile phone number. In another example, the user 105 may input that the peer-to-peer payment is for splitting a restaurant bill among four different users (including the user 105). The user 105 may input one or more user names, mobile phone numbers, and/or contact information of the nearby users with whom the user 105 intends to implement payment transactions. For example, the user 105 may select one or more users from the user 105's contact list.")
As per claim 5, Chougule explicitly teaches:  wherein the identification information of the payment group is provided from the payment server to the first mobile device and is registered in the payment server for payment by the payment group.  (Chougule at paras. 37-39)
As per claim 6, Chougule explicitly teaches:  wherein the identification information of the payment group comprises a virtual credit card number representing 
As per claim 7, Chougule explicitly teaches:  wherein the identification information of the payment group provided to the shop terminal is provided from the shop terminal to the payment server, and the payment amount of the first mobile device is determined by the payment server based on the group information and the identification information of the payment group provided from the shop terminal to the payment server.  (Chougule at paras. 53-60) (The merchant and/or payment provider may utilize a network computing device (e.g., a network server) capable of communicating with other communication devices and the network 160.  A transceiver or network interface 406 transmits and receives signals between computer system 400 and other devices, such as another user device, a merchant server, or a payment provider server via network 360.  In an embodiment, the peer-to-peer mobile payment app may provide several default payment arrangements that are popular or frequently used by customers. For example, the peer-to-peer mobile payment app may have several default payment arrangements, such as an option for splitting a bill. The peer-to-peer mobile payment app may allow the users to split a bill evenly among the users of the payment group by default. )
As per claim 8, Chougule explicitly teaches:  further comprising determining the payment amount of the first mobile device and the payment amount of the second mobile device.  (Chougule at paras. 40-50) (" In an embodiment, the peer-to-peer mobile payment app may provide several default payment arrangements that are 
As per claim 9, Chougule explicitly teaches:  further comprising receiving the payment amount of the second mobile device from the second mobile device; and adding the received payment amount of the second mobile device to the group information.  (Chougule at paras. 40-50)
As per claim 10, Chougule explicitly teaches:  further comprising determining a payment rate of the first mobile device and a payment rate of the second mobile device, wherein the group information comprises the determined payment rate of the first mobile device and the determined payment rate of the second mobile device.  (Chougule at paras. 40-50)  
As per claim 20, Chougule explicitly teaches:  A non-transitory computer-readable recording medium that stores a program that, when executed by a computer, performs the method of claim 11.  (Chougule at paras. 9-11) ("According to an 
Claim 11 is substantially similar to claim 1, thus, it is rejected on similar grounds.
Claim 12 is substantially similar to claim 2, thus, it is rejected on similar grounds.
Claim 15 is substantially similar to claim 5, thus, it is rejected on similar grounds.
Claim 16 is substantially similar to claim 6, thus, it is rejected on similar grounds.
Claim 17 is substantially similar to claim 7, thus, it is rejected on similar grounds.
Claim 18 is substantially similar to claim 8, thus, it is rejected on similar grounds.
Claim 19 is substantially similar to claim 10, thus, it is rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Chougule, U.S. Patent Application Publication Number 2017/0193468; in view of Jung, U.S. Patent Application Publication Number 2014/0058896.
As per claim 3, Chougule does not explicitly teach, however, Jung explicitly teaches:  wherein the identifier of the first mobile device comprises at least one of a phone number of the first mobile device, a user identification (ID) of a payment application for the payment, and a vehicle number of a user of the first mobile device.  (Jung 20140058896 at paras. 94-102) (" In an operation 210, the mobile terminal 100 may transmit information regarding a user and transport service accessing condition information to the transport service managing server 200. The information regarding a user according to an embodiment of the present invention may include at 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chougule and Jung to provide a system for providing transport service information via a mobile terminal based on a confirmation between the mobile terminal and a transport service providing means (transport service provider), a method of managing transport service information in a transport service managing service, and a method of providing transport service information via a transport service providing vehicle.  (Jung at Abstract and paras. 3-10)
Claim 13 is substantially similar to claim 3, thus, it is rejected on similar grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
/CHO KWONG/Primary Examiner, Art Unit 3693